Motion for order settling record on appeal from board decision dated March 7, 1973, and for other relief denied, without costs. Appellants’ remedy is to prosecute the appeal from the board decision dated March 24, 1977, which settled the record on the 1973 appeal. This appeal may be prosecuted upon the board’s original files in the cases listed in the full record list dated April 30, 1976, together with a brief and appendix thereto which shall contain the papers relating to appellants’ application for a shortened record. Appellants’ brief and appendix shall be filed and served on or before December 2, 1977. Koreman, P. J., Sweeney, Mahoney, Larkin and Mikoll, JJ., concur.